Citation Nr: 0112110	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an allergic skin 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1955 and from October 1955 to October 1957.

This appeal arises from a January 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
entitlement to service connection for an allergic skin 
disorder, bilateral hearing loss, and a brain tumor.  The 
veteran appealed these determinations.  In December 1999, the 
claims folder was transferred to the Buffalo, New York, RO 
because the veteran had moved to the State of New York.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process.  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist him is invoked.  

According to the statement of the case (SOC) issued in May 
1999, the RO found the claims for service connection for an 
allergic skin disorder, bilateral hearing loss, and a brain 
tumor to be not well-grounded under the provisions of 
38 U.S.C.A. § 5107 existing at that time.  As the new law 
could not have been followed by the RO during the pendency of 
this appeal, and as this law is more favorable to the 
appellant than the statute previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

A review of the claims file reveals that the veteran had two 
separate periods of active service.  Regarding his first 
period of active service from January 1952 to January 1955, 
the RO received his service medical records in March and June 
1955 and his service personnel records in June 1997.  The 
veteran submitted photocopies of these records in August 
1998.  However, there is no indication in the claims file 
that VA has attempted to obtain the service medical records 
from the veteran's second period of active service from 
October 1955 to October 1957.  On remand, the RO must conduct 
such development by requesting these service medical records 
from the National Personnel Records Center (NPRC) and 
directly from the veteran.

In January 1999, the veteran informed VA that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Enclosed with this notification was a 
letter from the SSA dated in May 1991 that informed the 
veteran he had been awarded such benefits.  Unfortunately, 
the medical evidence reviewed by the SSA did not accompany 
its award letter.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled on the importance of VA 
obtaining SSA records pertinent to a claim for VA benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, on remand the RO must obtain the veteran's SSA 
medical records.

Finally, a review of the claims file shows that the veteran 
has not received a VA examination to determine the etiology 
of his claimed allergic skin disorder, bilateral hearing 
loss, and brain tumor.  On remand, the RO should accord the 
veteran such an examination.

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated his 
allergic skin disorder, bilateral hearing 
loss, and brain tumor.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources for 
association with the claims folder.  The 
RO should again contact the VAMC in 
Gainesville, Florida, and specifically 
request copies of all treatment records 
dated from November 1998 to the present 
time.

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
all medical evidence used in the award of 
the veteran's disability benefits in May 
1991.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance and provide him an 
opportunity to furnish any additional 
pertinent medical records in his 
possession.

3.  The RO should directly contact the 
National Personnel Records Center in St. 
Louis, Missouri, and request all 
available service medical and personnel 
records for the veteran's second period 
of active service from October 1955 to 
October 1957.  The service personnel 
records are requested in connection with 
the claim for service connection for 
bilateral defective hearing.  If the RO 
is unable to secure these records, then 
it must inform the veteran of this 
circumstance and provide him an 
opportunity to furnish any additional 
service records in his possession.

4.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of his allergic skin 
disorder, bilateral hearing loss, and 
brain tumor (or its residuals).  All 
clinical findings should be reported in 
detail and the claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express opinions to the following 
questions: a) whether it is at least as 
likely as not that any allergic skin 
disorder, bilateral hearing loss, and/or 
brain tumor developed during service; b) 
whether it is at least as likely as not 
that a brain tumor was present within one 
year after discharge from the latter 
period of service; and, c) whether it is 
at least as likely as not that an 
allergic skin disorder, bilateral hearing 
loss, and/or a brain tumor is otherwise 
related to service.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for an allergic skin disorder, 
bilateral hearing loss, and a brain 
tumor.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should then be given the 
opportunity to respond thereto.

The purpose of this remand is to comply with precedent court 
decisions and recently enacted legislation.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




